Citation Nr: 1543836	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for degenerative joint disease of the right knee.  

The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue of service connection for degenerative joint disease of the right knee has been broadened and recharacterized as reflected on the title page.  

Although the Veteran was scheduled for a Board hearing in November 2014, a Report of General Information dated in October 2014 shows that the Veteran's sister informed VA that he would be unable to attend the Board hearing due to his being incarcerated.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Under the duty to assist a VA examination is necessary for the following reasons.  First, the Veteran has a diagnosis of osteoarthritis and a lateral meniscus tear of the right knee.  See August 2010 MRI.  Second, service connection has been granted for status post left lower extremity fracture.  Third, the Veteran contends that his right knee disability is secondary to his service-connected left lower extremity fracture as he has been favoring his left leg using his right leg and knee.  See October 2010 statement.  Lay witnesses are competent to testify as to their observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Lastly, although the Veteran was afforded a VA examination in July 2010 the examiner did not address whether the right knee disability was caused or aggravated by his service-connected status post left lower extremity fracture.  Thus, a new examination is warranted as there is competent evidence of a right knee disability, evidence suggesting that the disability may be related to the service-connected left lower extremity fracture, and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that a VA examination was cancelled in May 2012 due to undelivered notification.  The evidence shows that the Veteran was incarcerated since August 2011.  See March 2013 and November 2013 Form 21-4193, Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution.  However, although not completely clear, it appears that the Veteran is no longer incarcerated, as in January 2015 he submitted a VA Form 20-572, Request for Change of Address, indicating that his new address was 120 Saddle Tree Court Hermitage, TN 37076.  Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of his right knee disability.  In the event that he is still incarcerated, the Board notes that the Court has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Moreover, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.   If necessary, VA should coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted to determine whether the Veteran has a right knee disability that is secondary to his service-connected left lower extremity fracture.  

Lastly, on VA PTSD examination in January 2011 the Veteran reported that he was receiving benefits from the Social Security Administration (SSA).  As these records may be relevant to the issue on appeal an attempt should be made to associate them with the claims folder.  The Veteran's assistance also should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claim on appeal-entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.  This correspondence should include the criteria necessary for direct and secondary service connection.

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In addition to any records that the Veteran identifies, obtain and associate all pertinent SSA records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
3.  Then, arrange for the Veteran to undergo a VA examination, by an appropriate examiner to determine the etiology of any current right knee disability.  After reviewing the claims folder and examining the Veteran the examiner is asked to address the following:
   
Whether it is at least as likely as not (50 percent probability or more) that the right knee disability was caused or aggravated by the service-connected postoperative left lower extremity fracture.  [If the Veteran is found to have a right knee disability that is aggravated by his service-connected left lower extremity fracture, the examiner should quantify the approximate degree of aggravation.]

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4.  Lastly, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

